United States Court of Appeals
                    For the First Circuit
No. 18-1386

                        UNITED STATES,

                           Appellee,

                              v.

                      TRAVIS J. STINSON,

                      Defendant-Appellant.
                     _____________________



                         ERRATA SHEET


     The opinion of this Court, issued on October 23, 2020, is
amended as follows:

    On page 4, line 24, replace "months" with "months'"